             USSFCU IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 UNITED STATES SENATE FEDERAL
 CREDIT UNION,

                Plaintiff,
                                                              l:19-cv-851 (LMB/MSN)
        V.



BLUESTONE FINANCIAL GROUP,LLC,

                Defendant.


                                             ORDER


       On October 18, 2019, the assigned magistrate judge issued a Report and

Recommendation ("Report")recommending that a defaultjudgment of$193,567.59 be entered

in favor of plaintiff United States Senate Federal Credit Union("USSFCU" or "plaintiff")

against defendant Bluestone Financial Group, LLC ("Bluestone" or "defendant")for breach of

contract under Virginia law. At issue is the balance of delinquent real estate taxes and penalties

that USSFCU paid to the city of Hartford, Connecticut to remove a lien that the city had placed

on real property located there after Bluestone failed to pay real estate taxes on the property. The

Report advised the parties that any objection to its findings of fact or conclusions of law had to

be filed within fourteen days and that failure to file timely objections waives appellate review of

any judgment based on the Report. As of November 7, 2019, neither party has filed an objection.

       The Report correctly found that the Court has subject matter jurisdiction over this civil

action pursuant to 28 U.S.C. § 1332(a) because the parties are citizens of different states and the

amount in controversy exceeds $75,000. The Report also correctly found that the Court has

personal jurisdiction over Bluestone pursuant to Virginia's long-arm statute, Va. Code. Ann.

§ 8.01-328.1(A)(l)-(2), because the contract between USSFCU and Bluestone stipulated that it
